      4:19-cr-03096-JMG-CRZ Doc # 45 Filed: 05/27/21 Page 1 of 2 - Page ID # 98




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                      )       Case No.: 4:19CR3096
                                               )
                        Plaintiff,             )        UNOPPOSED
                                               )   MOTION FOR CONTINUANCE
vs.                                            )
                                               )
ALICIA D. ELLIOTT,                             )
                                               )
                        Defendant.             )

         COMES NOW, the Defendant, Alicia D. Elliott, through counsel, and respectfully moves

this Court to continue the Sentencing hearing currently set for Friday, June 4, 2021, at 2:00 p.m.,

for approximately 60 days for the following good and sufficient reasons, to wit:

      1. Ms. Elliott needs additional time to comply with the plea agreement in this matter.

      2. Counsel for Ms. Elliott consulted with Dan Packard, Assistant U.S. Attorney, and Mr.

         Packard has no objection to this continuance.

         WHEREFORE, the Defendant respectfully requests that the Court sustain this Motion and

order that the Sentencing in this matter be continued for approximately 60 days for the good and

sufficient reasons set forth above.

                                               Respectfully submitted,
                                               Alicia Elliott, Defendant

                                               /s/ David Tarrell_______
                                               David Tarrell, #22024
                                               Berry Law Firm
                                               6940 O Street, Suite 400
                                               Lincoln, NE 68510
                                               T (402) 466-8444
                                               dtarrell@jsberrylaw.com



                                                   1
   4:19-cr-03096-JMG-CRZ Doc # 45 Filed: 05/27/21 Page 2 of 2 - Page ID # 99




                               CERTIFICATE OF SERVICE

       I hereby certify that I have caused the foregoing to be filed with the Clerk of the United
States District Court, District of Nebraska, using the CM/ECF system which sent notification to
the AUSA on this the 26th day of May, 2021.



                                            /s/ David Tarrell_______
                                            David Tarrell, #22024




                                               2
